Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Election/Restrictions
The claims have been amended to exclude previously found species. Accordingly, examination of claim 1 was extended and prior art was found that anticipates and/or obviates the following species:
    PNG
    media_image1.png
    189
    254
    media_image1.png
    Greyscale
as first compound and 
    PNG
    media_image2.png
    225
    189
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    277
    472
    media_image3.png
    Greyscale
as second compound. Accordingly, prior art rejections pertaining to the above species are presented with respect to claim 1. The prior art search was not extended unnecessarily to encompass all encompassed species.
Claim Rejections - 35 USC § 112
Claims 1, 2, 7-11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines Q31 to Q33 at Page 14, but it does not appear Q31 to Q33 is an aforementioned variable. The definition appears to lack antecedent basis. 
It is also noted Q31 to Q33 are introduced later within the claim and are re-defined at Page 17. The definition at Page 17 is significantly broader than what is set forth at Page 14. Accordingly, the intended scope of what Q31 to Q33 is meant to be is unclear. In the interest of compact prosecution, Q31 to Q33 at Page 17 is granted the definition that is also presented at Page 17. 
As claims 2, 7-11, and 15-20 depend from claim 1, they are rejected for the same issues discussed above.
Claim Rejections - 35 USC § 103
Claims 1, 2, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Kim ‘394 (KR2015-0121394A; cited 6/2/2021) and Funahashi (JP2006-256979A). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited KR publication is in a non-English language, a machine-translated version of the application will be cited to. As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 2, and 7-11, Kim ‘812 teaches an organic light emitting device comprising a first and second electrode facing each other and layers comprising first electrode, hole transport region, emission layer, electron transport region, and second electrode in that order (Abstract; ¶ 71-76). Kim ‘812 teaches an embodiment in Examples 220-235 whereby the electron transport region comprises an electron Kim ‘812 teaches the azepine compound can be:
    PNG
    media_image3.png
    277
    472
    media_image3.png
    Greyscale
(Page 26, Right Column), which is consistent with a second compound of Formula 2A whereby X21 = N-[(L21)a21-(R21)b21] whereby a21=1, L21 = phenylene (unsubstituted C6 arylene), and R21 = phenyl (C6 aryl) substituted triazine (C3 heteroaryl), and b21=1, T11=T12=carbon, A21=A22= benzene (C6 carbocyclic group) substituted with –(L22)a22-(R22)b22 whereby a22=0, R22=hydrogen, and b22=1, A23=indole substituted with –(L22)a22-(R22)b22 whereby a22=0, R22 = phenyl (C6 aryl), and b22=1. There is no apparent difference in structure between the lifetime enhancement layer of Kim ‘812 and the buffer layer as claimed. Accordingly, lifetime enhancement layers of Kim ‘812 are construed as functioning as a buffer layer absent evidence to the contrary. The examples of Kim ‘812 further differs from the subject matter claimed in that first compound is not within the electron transport region and a dopant of Formula 501 is not used. 
With regards to first compound, Kim ‘394 teaches compounds suitable for use within electron transport layers of organic LEDs (Pages 2 and 4; Examples at Page 32). Kim ‘394 teaches the compounds procure low driving voltage, high efficiency, and long life (Page 2). It would have been obvious to one of ordinary skill in the art to utilize the materials of Kim ‘394 as electron transport layers within the organic LEDs of Kim ‘812 Kim ‘394. 
Kim ‘394 describes the compound:
    PNG
    media_image1.png
    189
    254
    media_image1.png
    Greyscale
The compound is consistent with Formula 1D of claim 1 and Formula 1D(1) of claim 11 whereby A1=A2=naphthalene (C10 carbocyclic group), c13=c14=0, and X11=N and X12=C-(L12)a12-(R12)b12 where a12 = 1, L12 = phenylene (C6 arylene), b12 = 1, and R12 = phenyl (C6 aryl) substituted quinazolinyl (C8 heteroaryl). 
With regards to dopant, Funahashi teaches aromatic amine derivatives for use as dopants within emission layers of organic LEDs (Abstract) and notes such amine derivatives provide long service life and high emission efficiency (Abstract; ¶ 68). It would have been obvious to one of ordinary skill in the art to utilize the dopants of Funahashi within the organic LEDs of Kim ‘812 because doing so would procure long service life and high emission efficiency as taught by Funahashi. Funahashi teaches examples using the compound:

    PNG
    media_image4.png
    265
    392
    media_image4.png
    Greyscale
(¶ 60; Labelled as “D-1” at ¶ 22), which is consistent with Formula 501 of claim 1 whereby xd1=xd2=xd3=0, xd4=2, Ar501 = C18 carbocyclic group, and R501=R502= C1 alkyl substituted C6 aryl group.
Regarding Claim 15, Kitazawa teaches mixing alkali metals such as lithium or cesium or alkali metal compounds such as lithium fluoride or cesium fluoride within the electron transporting layers (¶ 47).
Regarding Claims 16 and 17, Kim ‘812 teaches embodiments where the charge injection layer includes an alkali metal compound such as lithium fluoride (¶ 870), which contains Li. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Kim ‘394 (KR2015-0121394A; cited 6/2/2021), Funahashi (JP2006-256979A), and Jang (US 2010/0289008 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited KR publication is in a non-English language, a machine-translated version of the application will be cited to. As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Kim ‘812, Kim ‘394, and Funahashi within ¶ 11-17 is incorporated herein by reference.
Regarding Claims 18 and 19, Lee differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Lee because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Kim ‘394 (KR2015-0121394A; cited 6/2/2021), Funahashi (JP2006-256979A), and Kim (WO 2015/099481 A1). As the cited Kim ‘812 WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited JP, KR, and Kim WO publications are in a non-English language, machine-translated versions of the application will be cited to.
The discussion regarding Kim ‘812, Kim ‘394, and Funahashi within ¶ 11-17 is incorporated herein by reference.
Regarding Claim 20, Kim ‘812 differs from the subject matter claimed in that a plurality of emission layers emitting a mixed color is not described. Kim teaches organic LEDs (Abstract; ¶ 1, 9-14) and notes a plurality of light emitting layers can be used to emit lights of different colors (¶ 42). Accordingly, claim 20 is obvious because it is seen to merely constitute the combination of known prior art elements accordingly to known methods to yield predictable results. See MPEP 2143(I)(A). Specifically, Kim teaches one of ordinary skill may utilize a plurality of light emitting layers between the two electrodes, each of which may emit light of different colors (i.e. maximum emission wavelengths), to predictably procure an organic LED capable of emitting lights of differing colors. Since Kim ‘812 is directed to organic LEDs possessing a light emitting layer between two electrodes, one of ordinary skill could have combined the elements as claimed, specifically by using the plurality of light emitting layers of Kim within the LEDs of Kim ‘812 by known methods, and that in combination, such elements would merely perform the same function as they do separately since the plurality of light emitting layers of Kim would still function as such within the LEDs of Kim ‘812.
Claims 1, 2, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Kim ‘394 (KR2015-0121394A; cited 6/2/2021) and Funahashi (JP2006-256979A). As the cited WO, KR, and JP publications are in a non-English language, machine-translated versions of the applications will be cited to. 
Regarding Claims 1, 2, and 7-11, Beak teaches an organic light emitting device comprising a first and second electrode facing each other and layers comprising first electrode, hole transport region, emission layer, electron transport region, and second electrode in that order (Abstract; ¶ 119). Beak teaches examples whereby the electron transport region comprises an electron injection layer and an electron transport layer in direct contact with the emission layer, the electron transport layer comprising azepine compounds (¶ 429-442). There is no apparent difference in structure between the layer of Beak and those claimed. Accordingly, the layer of Beak is seen to be a buffer layer between emission layer and electron injection layer. Beak teaches embodiments where the azepine compound is
    PNG
    media_image2.png
    225
    189
    media_image2.png
    Greyscale
(¶ 96). The above compound is consistent with formula 2A whereby A21=A23=benzene substituted with a22=0/R22= hydrogen/b22=1 group, A22=benzimidazole substituted with a22=0/R22= hydrogen/b22=1 group, T11 = T12 = carbon or nitrogen, and X21 is N whereby L21 = phenyl substituted pyridine (C6 aryl substituted C5 heteroarylene group) and phenylene (C6 arylene), a21 = 3, R21 = phenyl (C6 aryl), and b21 = 1. The examples of Beak differ from the subject matter claimed in 
With regards to first compound, Kim ‘394 teaches compounds suitable for use within electron transport layers of organic LEDs (Pages 2 and 4; Examples at Page 32). Kim ‘394 teaches the compounds procure low driving voltage, high efficiency, and long life (Page 2). It would have been obvious to one of ordinary skill in the art to utilize the materials of Kim ‘394 as electron transport layers within the organic LEDs of Beak because doing so would provide low driving voltage, high efficiency, and long life as taught by Kim ‘394. 
Kim ‘394 describes the compound:
    PNG
    media_image1.png
    189
    254
    media_image1.png
    Greyscale
The compound is consistent with Formula 1D of claim 1 and Formula 1D(1) of claim 11 whereby A1=A2=naphthalene (C10 carbocyclic group), c13=c14=0, and X11=N and X12=C-(L12)a12-(R12)b12 where a12 = 1, L12 = phenylene (C6 arylene), b12 = 1, and R12 = phenyl (C6 aryl) substituted quinazolinyl (C8 heteroaryl). 
With regards to dopant, Funahashi teaches aromatic amine derivatives for use as dopants within emission layers of organic LEDs (Abstract) and notes such amine derivatives provide long service life and high emission efficiency (Abstract; ¶ 68). It would have been obvious to one of ordinary skill in the art to utilize the dopants of Funahashi within the organic LEDs of Beak because doing so would procure long service life and high emission efficiency as taught by Funahashi. Funahashi teaches examples using the compound:
    PNG
    media_image4.png
    265
    392
    media_image4.png
    Greyscale
(¶ 60; Labelled as “D-1” at ¶ 22), which is consistent with Formula 501 of claim 1 whereby xd1=xd2=xd3=0, xd4=2, Ar501 = C18 carbocyclic group, and R501=R502= C1 alkyl substituted C6 aryl group. 
Regarding Claims 15-17, Kitazawa teaches mixing alkali metals such as lithium or cesium or alkali metal compounds such as lithium fluoride or cesium fluoride within the electron injection layers (¶ 36, 47-48). Since electrons are transported across the electron injection layer, such layer can also be construed as an “electron transport layer” that is an alkali metal compound.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Kim ‘394 (KR2015-0121394A; cited 6/2/2021), Funahashi (JP2006-256979A), and Jang (US 2010/0289008 A1). As the cited WO, KR, and JP publications are in a non-English language, machine-translated versions of the applications will be cited to. 
The discussion regarding Beak, Kim ‘394, and Funahashi 
Regarding Claims 18 and 19, Beak differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Lee because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Kim ‘394 (KR2015-0121394A; cited 6/2/2021), Funahashi (JP2006-256979A), and Kim (WO 2015/099481 A1). As the cited WO, KR, and JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Beak, Kim ‘394, and Funahashi within ¶ 25-29 is incorporated herein by reference.
Regarding Claim 20, Beak differs from the subject matter claimed in that a plurality of emission layers emitting a mixed color is not described. Kim teaches organic LEDs (Abstract; ¶ 1, 9-14) and notes a plurality of light emitting layers can be used to emit lights of different colors. Accordingly, claim 20 is obvious because it is seen to merely constitute the combination of known prior art elements accordingly to known Kim teaches one of ordinary skill may utilize a plurality of light emitting layers between the two electrodes, each of which may emit light of different colors (i.e. maximum emission wavelengths), to predictably procure an organic LED capable of emitting lights of differing colors. Since Beak is directed to organic LEDs possessing a light emitting layer between two electrodes, one of ordinary skill could have combined the elements as claimed, specifically by using the plurality of light emitting layers of Kim within the LEDs of Beak by known methods, and that in combination, such elements would merely perform the same function as they do separately since the plurality of light emitting layers of Kim would still function as such within the LEDs of Beak.
Allowable Subject Matter
Claim 21 is allowed for reasons set forth within ¶ 31 of the Office action mailed 5/29/2019.
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
Applicant argues the claims as amended distinguish the claims over the prior art. This is not found persuasive as several first compounds are taught by the Kim ‘394 reference, such as the cited “2-4” compound. See also compounds 1-5, 1-6, 1-8, 1-21, 1-22, 1-24, 1-37, 1-38, 1-40, 1-53, 1-54, 1-56, 2-5, 2-7, 2-21, 2-22, 2-24, 2-38, 2-39, 2-41, 2-55, 2-56, 2-58, 2-72, 2-73, 2-79, 3-3, 3-4, 3-6, 3-19, 3-20, 3-22, 3-35, 3-36, 3-38, 3-51, 3-52, 3-54, 3-68, 3-69, 4-4, 4-5, 4-20, 4-21, 4-23, 4-36, 4-37, 4-39, 4-54, 4-55, 4-57, 4-64, 4-65, 4-67, and 4-105 of Kim ‘394.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764